DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claims 1-18 are objected to because of the following informalities:  
Claim 1, line 3, recites the limitation "another user equipment".  There is insufficient antecedent basis for this limitation in the claim unless a first user equipment is described in the preceding text of the claim.  Same issue exists in claim 17, line 3 and claim 18, line 4. Appropriate correction is required.


Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11456789. 
Although the claims at issue are not identical, they are not patentably distinct from each other because application claims define an obvious variation of the invention claimed in U.S. Patent No. 11456789.  The assignee of all applications of all applications is the same.  Claims of the instant application are anticipated by patent claims in those claims of the patent contain all the limitations of claims of the instant application.  Claims of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable for obvious-type double patenting.  To the extent that the instant claims are broaden and therefore generic to the claimed invention of U.S. Patent No. 11456789, in re Goodman 29 USPQ 2d 2010 CAFC 1993, states that a generic claim cannot be issued without a terminal disclaimer, if a species claim has been previously been claimed in a co-pending application.
	For example:
Claim 1 of instant application:
An electronic device for wireless communication, comprising processing circuitry configured to perform control to: acquire position information of another user equipment and/or provide position information of the electronic device to the another user equipment; and perform beamforming-based sidelink communication with the another user equipment via a transmission beam and a reception beam, wherein performing the beamforming-based sidelink communication includes determining one beam management mode for the sidelink communication from a predetermined set of beam management modes, and wherein at least one of the transmission beam or the reception beam is determined based on the position information of the another user equipment and/or the position information of the electronic device.
Claims of U.S. Patent No. 11456789:
An electronic device configured to operate as a user equipment for wireless communication, comprising processing circuitry configured to perform control to: perform beamforming-based sidelink communication with another user equipment via a transmission beam and a reception beam, wherein performing the beamforming-based sidelink communication includes determining one beam management mode for the sidelink communication from a predetermined set of beam management modes, wherein the one beam management mode is determined from the predetermined set of beam management modes based on a stability of the sidelink communication, and wherein the predetermined set of beam management modes comprises: a first beam management mode, in which the transmission beam is determined based on a measurement with respect to a corresponding transmission beam reference signal and the reception beam is determined based on a measurement with respect to a corresponding reception beam reference signal; and a second beam management mode, in which only one of the transmission beam or the reception beam is determined based on the measurement with respect to the corresponding beam reference signal, and the other of the transmission beam or the reception beam is determined based on a criteria other than a measurement with respect to a beam reference signal.



5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Please note: Examiner has cited particular columns, line numbers, and figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teaching of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. 
Applicants are reminded that MPEP 2141.02 states:
A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).


Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claims 1 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over SCHUBERT et al. (US 20200314828) (hereinafter Schubert) in view of Nagaraja et al (US 10396914) (hereinafter Nagaraja) (Schubert and Nagaraja are disclosed in the IDS filed on 02/18/2022 and 04/13/2022).

    PNG
    media_image1.png
    376
    588
    media_image1.png
    Greyscale

	Regarding claims 1 and 17-18:
As shown in figures 1-8, Schubert discloses an electronic device for wireless communication (see figure 1), comprising processing circuitry (see figure 5 and claim 1) configured to perform control to: 
acquire position information of another user equipment (3-5 in figure 1, par 0032) and/or provide position information of the electronic device to the another user equipment; and 
perform beamforming-based sidelink communication with the another user equipment (3-5 in figure 1, par 0032) via a transmission beam and a reception beam (par 0009, 0011, 0035). 
Schubert discloses all of the subject matter as described above except for specifically teaching wherein performing the beamforming-based sidelink communication includes determining one beam management mode for the sidelink communication from a predetermined set of beam management modes, and wherein at least one of the transmission beam or the reception beam is determined based on the position information of the another user equipment and/or the position information of the electronic device; and a non-transitory computer readable product containing instructions as recited in claim 18.
However, Nagaraja in the same field of endeavor teaches wherein the processing circuitry (see processor 440 and 480 in figure 4) is further configured to determine a beam management mode for the sidelink communication from a predetermined set of beam management modes (abstract, col 13, lines 41-61), and wherein the predetermined set of beam management modes comprises: a first mode, in which both the transmission beam and the reception beam are determined based on the measurement with respect to the reference signal; or a second mode, in which only one of the transmission beam and the reception beam is determined based on the measurement with respect to the reference signal (in claim 1, Nagaraja teaches “receiving, from a base station (BS), a first beam configuration for measuring a first type of RSs from the BS and a second beam configuration for measuring a second type of RSs from the BS, wherein the first beam configuration indicates that at least one type of beam used to transmit the first type of RSs is static during a first set of time periods and the second beam configuration indicates that at least one type of beam used to transmit the second type of RSs varies during a second set of time periods”.  Beam configuration interpreted to be beam management and “first type and second type” to be “first mode and second mode”); a non-transitory computer readable product containing instructions as recited in claim 18 (see claim 29).  
Applicants are remained that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claim.  So the Examiner considers “beam configuration” to be “beam management” and “first type and second type” to be “first mode and second mode” respectively within the broad meaning of the term.  The Examiner is not limited to Applicant’s definition, which is not specifically set forth in the claims.  In re Tanaka et al., 193 USPQ 139, (CCPA) 1977.
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to use the beam configuration (beam management) and non-transitory computer medium as taught by Nagaraja to modify the system and method of Schubert in order to provide reference signal (RS) measurement for the system (abstract) (See KSR Rationale: Combining prior art elements according to known methods to yield predictable results). 


9.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Schubert in view of Nagaraja as applied to claim 1 above and further in view of KIM et al. (US 20170212206) (hereinafter Kim) (Kim is disclosed in the IDS filed on 02/18/2022).

Regarding claim 6:
Schubert and Nagaraja disclose all of the subject matter as described above except for specifically teaching wherein the position information of the another user equipment and/or the position information of the electronic device comprises corresponding device longitude and latitude, orientation and speed information, and/or wherein the processing circuitry is configured to perform control to broadcast the position information of the electronic device and/or receive broadcasted position information of the another user equipment.
However, Kim in the same field of endeavor teaches wherein the position information of the another user equipment and/or the position information of the electronic device comprises corresponding device longitude and latitude, orientation and speed information, and/or wherein the processing circuitry is configured to perform control to broadcast the position information of the electronic device and/or receive broadcasted position information of the another user equipment (step S1430 of figure 14 shows that position information being broadcasted between UEs (see UE 1 and Target UE).  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to use processor as taught by Kim to modify the processor of Schubert in order to provide position information between UEs (par 0250) (see KSR rationale: Combining prior art elements according to known methods to yield predictable results). 


Allowable Subject Matter
10.	Claims 2-5 and 7-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcome the above nonstatutory double patenting rejection.
11.	The following is a statement of reasons for the indication of allowable subject matter: 
The prior art of record, Schubert does not teach or suggest wherein the one beam management mode is determined from the predetermined set of beam management modes based on a stability of the sidelink communication, and wherein the predetermined set of beam management modes comprises: a first beam management mode, in which the transmission beam is determined based on a measurement with respect to a corresponding transmission beam reference signal and the reception beam is determined based on a measurement with respect to a corresponding reception beam reference signal; and a second beam management mode, in which only one of the transmission beam or the reception beam is determined based on the measurement with respect to the corresponding beam reference signal, and the other of the transmission beam or the reception beam is determined based on a criteria other than a measurement with respect to a beam reference signal.


Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Guo et al. (US 11134492) disclose a method of a user equipment (UE) for a beam failure recovery procedure in a wireless communication system is provided. The method comprises receiving, from a base station (BS), at least one beam failure detection reference signal (RS) and at least one new candidate beam RS over a downlink channel; identifying a set of RS resources including an index for the at least one beam failure detection RS; identifying a set of RS resources including an index for the at least one new candidate beam RS; identifying a dedicated control-resource set (CORESET) received from the BS for a beam failure recovery request; transmitting, to the BS, the beam failure recovery request associated with a quality measurement of the at least one beam failure detection RS over a physical random access channel (PRACH); and receiving, from the BS, a beam failure response in response to the beam failure recovery request based on the dedicated CORESET indicated to the UE.
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KABIR A TIMORY whose telephone number is (571)270-1674. The examiner can normally be reached Mon-Fri 7:00 AM-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
14.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KABIR A TIMORY/           Acting SPE, Art Unit 2631